Name: Commission Regulation (EEC) No 2497/93 of 10 September 1993 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9. 93 Official Journal of the European Communities No L 230/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2497/93 of 10 September 1993 fixing the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1544/93 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within CN codes 1006 10, 1006 20 and 1 006 30 (3), as last amended by Regulation (EEC) No 674/91 (4), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 2407/93 (*), Article 2 This Regulation shall enter into force on 11 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 154, 25. 6 . 1993, p. 5. 0 OJ No L 80, 24. 3 . 1987, p. 20 . (4) OJ No L 75, 21 . 3 . 1991 , p. 29 . 0 OJ No L 222, 1 . 9 . 1993, p. 5 . No L 230/2 Official Journal of the European Communities 11 . 9 . 93 ANNEX to the Commission Regulation of 10 September 1993 fixing the import levies on rice and broken rice (ECU/ tonne) Levies (6) CN code Arrangement ACP Third countries in Regulation (EEC) Bangladesh (except ACP) No 3877/86 0 0000 0 1006 10 21  141,45 290,10 1006 10 23  148,21 303,62 1006 10 25  148,21 303,62 1006 10 27 227,72 148,21 303,62 1006 10 92  141,45 290,10 1006 10 94  148,21 303,62 1006 10 96  148,21 303,62 1006 10 98 227,72 148,21 303,62 1006 20 11  177,71 362,62 1006 20 13  186,16 379,52 1006 20 15  186,16 379,52 1006 20 17 284,64 186,16 379,52 1006 20 92  177,71 362,62 1006 20 94  186,16 379,52 1006 20 96  186,16 379,52 1006 20 98 284,64 186,16 379,52 1006 30 21  220,48 464,82 1006 30 23  281,77 587,32 1006 30 25  281,77 587,32 1006 30 27 440,49 281,77 587,32 1006 30 42  220,48 464,82 1006 30 44  281,77 587,32 1006 30 46  281,77 587,32 1006 30 48 440,49 281,77 587,32 1006 30 61  235,17 495,04 1006 30 63  302,45 629,61 1006 30 65  302,45 629,61 1006 30 67 472,21 302,45 629,61 1006 30 92  235,17 495,04 1006 30 94  302,45 629,61 1006 30 96  302,45 629,61 1006 30 98 472,21 302,45 629,61 1006 40 00  81,73 169,46 0 Subject to the application of the provisions of Articles 12 and 13 of Regulation (EEC) No 715/90 . 0 In accordance with Regulation (EEC) No 715/90, the levies are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . 0 The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76 . O The levy on imports of rice, not including broken rice (CN code 1006 40 00), originating in Bangladesh is appli ­ cable under the arrangements laid down in Regulations (EEC) No 3491 /90 and (EEC) No 862/91 . O The levy on imports of rice of the long-grain aromatic Basmati variety is applicable under the arrangements laid down in amended Regulation (EEC) No 3877/86 . O No import levy applies to products originating in the OCT pursuant to Article 101 ( 1 ) of Decision 91 /482/EEC, subject to the provisions of Decision 93/ 127/EEC.